Determination of respondent, New York State Liquor Authority, dated August 15, 1974, disapproving petitioner’s 1974r-1975 renewal application for a restaurant liquor license and recalling said license, unanimously annulled, on the law, without costs and without disbursements. Respondent’s determination is not supported by the record and constitutes arbitrary and unreasonable abuse of discretion. We conclude, as a matter of law, that the record fails to disclose a rational basis for respondent’s disapproval of petitioner’s renewal application. {Matter of Matty’s Best. v. New York State TAq. Auth., 21 A D 2d 818 — 819, affd. 15 N Y 2d 659.) Where, as here, respondent’s conclusions are based upon speculative inferences which are not supported by the record, its determination must be annulled. {Matter of Sled Sill Cafe v. Sostetter, 22 N Y 2d 607, 612-613.) Concur — Markewich, J. P., Lupiano, Tilzer, Capozzoli and Nunez, JJ.